El Juez Presidente Sr. Quiñones,
después de exponer los hechos anteriores, emitió la Opinión del Tribunal.
Por los fundamentos de la resolución dictada en esta misma fecha por esta Corte Suprema en el recurso guber-nativo interpuesto á nombre del Pueblo de Puerto Rico contra negativa del Registrador de la Propiedad de Ponce á inscribir las certificaciones de venta de tres solares *15rematados para el pago de contribuciones atrasadas y que es de perfecta aplicación al presente caso.
Se confirma la nota denegatoria puesta por el Registra-dor de la Propiedad de Ponce, al pie de las certificaciones de que se trata en el presente recurso, y con copia certifi-cada de la citada resolución, de la que también se pondrá copia á continuación, y de la presente, devuélvasele al Re-gistrador de la Propiedad de aquella ciudad, á los efectos que procedan.
Jueces concurrentes: Sres. Hernández, Higueras, Mac Leary y Wolf.